                                   Anticipated Length of
                             Sentencing or Revocation Hearing

               Please email completed form to collier_chambers@tned.uscourts.gov
             (i) on or before the deadline for objections as to sentencing hearings, or
          (ii) at least fourteen (14) days before any post-judgment revocation hearing.

     If your estimate changes substantially, please send an update to the email address above
                          no later than three (3) days before the hearing.


        Case No.:                             Completed by:
       Defendant:                              Attorney for:
     Hearing Date:                              Form Date:


                       Yes          No
   Will the hearing
    take more than
  twenty minutes?
  Do you expect to
    call witnesses?
       Total length
          expected:



        Comments
          (if any):




Case 1:19-cr-00125-CLC-CHS Document 26 Filed 03/18/20 Page 1 of 1 PageID #: 169
